Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,874. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-20 of the ‘874 patent.  Applicant’s claims are broader than the claims of the patent and are consequently wholly encompassed by the (patented/other) claims thereof.  Therefore, applicant’s claims are anticipated by the claims of the ‘874 patent.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Applicant is reminded that No Graham v. Deere analysis is needed for this kind of double patenting rejection. 
	It appears that applicant has merely deleted “a pressure switch disposed in electrical communication with the controller and fluidly coupled to the regulator valve, the pressure switch configured to move between a first position and a second position” from the patented claim 1 and filed it in this application. Therefore, claim 1 of the instant application is broader than the patent claim 1. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,383,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-36 of the ‘004 patent.  Applicant’s claims are broader than the claims of the patent and are consequently wholly encompassed by the (patented/other) claims thereof.  Therefore, applicant’s claims are anticipated by the claims of the ‘874 patent.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Applicant is reminded that No Graham v. Deere analysis is needed for this kind of double patenting rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 6, 9, 12, and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a memory for storing a plurality of factors therein, the plurality of factors comprising at least one of an individual clutch bleed diameter, fluid viscosity factor, and a leakage factor for the pump, does not reasonably provide enablement for a memory for storing a plurality of factors therein, the plurality of factors comprising at least one of a converter mode35Attorney Docket: ALL33-40369ATP-1022-US-CON-06 restriction factor, a lockup mode restriction factor, a cooler circuit restriction factor, a lube circuit restriction factor, a clutch bleed factor, a leakage factor for the hydraulic controls, a fluid viscosity factor, and an individual clutch fill flow factor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. 
	Claims 5 and 18 recite, in part: “the plurality of factors comprising at least one of a converter mode 35Attorney Docket: ALL33-40369 ATP-1022-US-CON-06 restriction factor, a lockup mode restriction factor, a cooler circuit restriction factor, a lube circuit restriction factor, a clutch bleed factor, a leakage factor for the hydraulic controls, a leakage factor for the pump, a fluid viscosity factor, an individual clutch fill flow factor, and an individual clutch bleed diameter.”
	Applicant’s use of the phrase “at least one” creates a group of embodiments. For example, if applicant recites “at least one of A, B, and C,” then he is claiming A, B, C, A+B, A+C, B+C, and A+B+C as embodiments. He must have support for all of those embodiments in order to comply with the 35 U.S.C. 112(a). Applicant recites 10 elements in his group that follows “at least one of.” The mathematical sum of the possible combinations of elements results in 1,023 possible embodiments from the claim. Since applicant does not have support for all of the 1,023 possible embodiments claimed, then almost all of those embodiments are not enabled. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite, in part: “a hydraulic controls leakage factor…”
There is no such “factor” described in the written description in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. Is the “factor” a number? What is it? The written description is silent on that. 
Claims 5 and 18 recite, in part: “the plurality of factors comprising at least one of a converter mode 35Attorney Docket: ALL33-40369ATP-1022-US-CON-06restriction factor, a lockup mode restriction factor, a cooler circuit restriction factor, a lube circuit restriction factor, a clutch bleed factor, a leakage factor for the hydraulic controls, a leakage factor for the pump, a fluid viscosity factor, an individual clutch fill flow factor, and an individual clutch bleed diameter.”
There is no written description for “a converter mode 35Attorney Docket: ALL33-40369ATP-1022-US-CON-06restriction factor, a lockup mode restriction factor, a cooler circuit restriction factor, a lube circuit restriction factor, a clutch bleed factor, a leakage factor for the hydraulic controls, and an individual clutch fill flow factor.” What is a “restriction factor”? What is a “flow factor”? The terms are not defined in the specification. How are they determined? 
Claim 6 recites, in part: “to determine a total restriction factor as a summation of a converter restriction factor, a cooler circuit restriction factor, and a lube circuit restriction factor…”
The phrase “total restriction factor” does not appear on the specification. Is it the same as “total restriction value?” One of ordinary skill would not equate a “factor” with a “value” and thus would be confused as to what applicant was actually claiming. 
Claim 8 recites, in part: “a lookup table of hydraulic controls leakage factors…” 
There is no such table described in the written description such that one of ordinary skill in this art would know how to make and/or use the invention. The phrase “lookup table of hydraulic controls leakage factors” does not appear in the specification. While applicant describes several tables in reference to figure 7, none of them are specifically “hydraulic controls leakage factors.” Paragraphs [0083-0086] discuss gear ratios in relation to stored bleed orifices and their areas thereof. It is not clear if these are the “factors” applicant is referring to in his claim. What is a “factor”? Is it the same as a “value”? The specification is silent on that. One of ordinary skill in this art would be confused by applicants claimed subject matter. 
Claims 9 and 19 recites, in part: “a nominal leakage factor…” 
The written description does not discuss such a factor. The curves in figure 5 show nominal leakage for a transmission hydraulic control system but nowhere is the concept of a “nominal leakage factor” discussed. What is that? How is it determined? The written description is silent on that. One of ordinary skill in this art would be confused by applicant’s use of the term. 

Therefore, it appears that applicant did not have possession of the invention at the time this application was effectively filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite, in part: “a plurality of geometrical restrictions in the fluid circuit...” 
The definition of “plurality” includes: 
A number greater than one.
The fact of being numerous.
A large number, multitude.
The state or fact of being plural.
The term is indefinite because the exact number of restrictions being claimed is not known, and thus the term is equivalent to “one or more.” How many restrictions are being claimed? How does one of ordinary skill in this art determine how many restrictions should be included in the calculation of the leakage adaptive factor? 
	Claims 5 and 18 recite, in part: “the controller includes capacity for storing a plurality of factors therein, the plurality of factors comprising at least one of…”
	Likewise from above, the term “plurality” is indefinite since the exact number of factors stored in the controller is unknown. How many factors are to be stored? How does one of ordinary skill in this art determine how many factors should be stored? 
Duty of Disclosure
Applicant is reminded of his duty of disclosure under 37 CFR 1.56. He is required to not only disclose all information material to the patentability of this application, but also to act in good faith and candor as well. This means that applicant’s representative is supposed to exercise due diligence in uncovering all relevant information. See MPEP 2004 for suggestions on how applicant can comply with this requirement. 
	Applicant did not disclose commonly-owned patents 10,253,874 and 9,383,004. These patents are material to the patentability of the instant application. Applicant is reminded that he is required to disclose all information material to the patentability of his applications. It does not appear that applicant acted in good faith when filing this application because these two patents were missing from the Information Disclosure Statement filed 08 February 2021. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate nor render obvious the claimed subject matter of: 
A hydraulic system of a transmission, comprising: a controller; a pump having an inlet and an outlet, the pump being adapted to be driven by a torque- generating mechanism to generate fluid flow and pressure throughout the system; a fluid circuit fluidly coupled to the pump; a regulator valve disposed in the fluid circuit, the regulator valve being operably controllable between at least a regulated position and an unregulated position, where the regulated position corresponds to a regulation pressure in the fluid circuit; and a solenoid disposed in electrical communication with the controller, the solenoid operably coupled to the pump for controlling a displacement of the pump; wherein, the controller operably determines a leakage adaptive factor as a function of the regulation pressure, a pump leakage factor, a hydraulic controls leakage factor, and a plurality of geometrical restrictions in the fluid circuit; further wherein, the solenoid operably adjusts the displacement of the pump from a first displacement to a second displacement as a function of the leakage adaptive factor.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The prior art doesn’t anticipate nor render obvious the use of a variable displacement pump in combination with an ECU to adjust the displacement thereof to compensate for leakage in the hydraulic control circuit for the transmission, in combination with the other limitations in the claims. The closest prior art appears to be Miyabe et al. ‘231, cited by applicant. The reference uses a auxiliary pump 13 to compensate for leakage in the hydraulic circuit and thus does not show the claimed invention. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 08 February 2021 have been considered by the examiner. 	
The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. None of the prior art cited in the foreign filed applications anticipate or render obvious the claimed invention. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, May 20, 2022